Mr. Justice MacLeary
delivered the opinion of the court.
This is a case of criminal libel. Complaint was made in the municipal court of Ponce, against the defendant, R. R. Lutz, by J. R. Báez, that the accused had libeled the accuser by publishing a defamatory article in the newspaper called the “Eagle” of which said Lutz was the editor. To this charge the defendant pleaded not guilty. On a trial in the municipal court the defendant was found guilty as charged and sentenced to sis months ’ imprisonment. Prom this judgment he appealed to the District Court of Ponce, and a new trial was held, which resulted in a judgment of conviction and the imposition of a fine of two hundred dollars ($200); or, in the event of nonpayment, imprisonment for the term of 200 days.
Prom this judgment, rendered on December 16, 1908, the defendant appealed to this court. Por some reason unexplained the transcript was not filed in this court until October 21, last. The case was submitted, on brief and oral argument for the people only, on the third instant. An examination of' the record discloses a statement of the case which lacks the necessary certificate of the trial judge and is not authenticated in any way whatever. No appearance was made in this court on behalf of the accused, nor has any brief for him been filed. The appellant seems from all these circumstances to have virtually abandoned his appeal. The fiscal failed to make a motion to strike from the record the writing purporting to be *732.a statement of the- case as he should have done. But, for the reasons stated, it will be entirely disregarded. The essential •elements of the judgment roll appear in the record. There being neither bill of exceptions, statement of facts, statement •of the case, nor written brief for the appellant contained in the transcript, and no fundamental errors appearing on a careful examination of the same, the judgment of the District Court of Ponce must be in all things affirmed.

Affirmed.

Chief Justice Hernández and Justices Wolf and del Toro •concurred.